Citation Nr: 9902835	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-46 862A	)		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved disability pension benefits in the amount of 
$8,924.00.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder to include post traumatic 
stress disorder, Docket No. 96-16 760, is the subject of a 
separate Board decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972.

This matter arises from an apparent administrative decision, 
sometime after February 1994, from the Department of Veterans 
Affairs (VA) Committee on Waivers and Compromises (COWC) at 
the Regional Office (RO) in Cleveland, Ohio.  The veteran has 
disputed the ROs finding that she is in fault in the 
creation of the debt, and she has appealed the determination 
which denied a waiver of the overpayment of pension.  The 
case has been referred to the Board of Veterans Appeals 
(Board) for resolution.


REMAND

With regard to the veterans request for waiver of an 
overpayment, the applicable statute and implementing 
regulations provide that: The recovery of any payment on the 
collection of any indebtedness to the federal government may 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the debtor, 
and if recovery of such indebtedness would be against equity 
and good conscience.  38  U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962, 1.963, 1.965 (1998).   

After a preliminary review of the claims files, the Board 
finds that further development is necessary in order to fully 
review the issue on appeal.  Specifically, the Board notes 
that neither the decision from the COWC regarding the 
veterans debt and request for waiver, nor a current verified 
debt amount, is associated with the claims file.  

The record reveals that the veteran was awarded a non 
service-connected disability pension benefit effective 
December 1991.  In August 1993, the VA notified the veteran 
of a proposed reduction in her pension benefit due to 
overpayment.  In November 1993 she was notified of the 
reduction which commenced effective December 1991, and in 
December 1993 she filed a notice of disagreement with the 
action.  In January 1994 she was notified that the 
overpayment of pension created a debt of $8,924.00.  The 
veteran requested a waiver of the overpayment in February 
1994, and her request was referred to the COWC that same 
month.  There is no record of the Committees decision in the 
claims file.  However, the veteran received a statement of 
the case regarding the validity of her debt in November 1994 
and a statement of audit from the VA, verifying the debt 
amount.  She filed a substantive appeal in December 1994.  In 
January 1998, she was notified that her appeal of the 
determination regarding a waiver of overpayment had been 
certified to the Board for review.  

The Board further notes that the veterans pension was 
terminated in July 1994 due to marriage and was reinstated in 
January 1995, effective November 1994.  It is unclear from 
the record whether this was based upon a new claim for 
pension or whether her debt amount had been recouped, 
allowing pension payments to commence again.  

Appropriate action to complete the record with regard to the 
issue on appeal is necessary before the Board may properly 
proceed with appellate review.  

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  The RO should associate with the 
claims file the complete record regarding 
the overpayment of pension benefits to 
the veteran, in particular the findings 
of the Committee on Waivers and 
Compromise with respect to 1) whether the 
veteran was at fault in creation of the 
debt, and 2) whether recovery of the 
overpayment would be against equity and 
good conscience pursuant to 38 C.F.R. 
§ 1.965.  

2.  The RO should also provide a current 
and accurate audit of the actual debt 
amount and clarification of the veterans 
status regarding the pension benefit 
awarded effective November 1994.  The RO 
should associate with the claims file a 
reconciliation of the amount owed versus 
any payments that have been recouped or 
withheld since 1991.   

3.  When the development requested has 
been completed, if there is new evidence 
added to the file regarding the waiver of 
overpayment, the RO should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review. 

The purpose of this remand is to clarify the record and to 
afford the veteran due process of law.  The Board intimates 
no opinions as to the eventual determinations to be made.  
The veteran is free to submit additional evidence in support 
of her claim and request for waiver.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
